DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-9, 22-26 are indefinite because they depend on claim 1, which is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Badam et al. (US 2017/0139459 A1).
As per claim 21, Badam teaches a computing device (102, FIG. 2) comprising:
processing hardware (104, FIG. 2);
a memory storage device (106, FIG. 2);
a first battery connector, the first battery connector comprising at least one of: a wired battery connector or a wireless battery connector (battery 310 is connected to switching element 312 in FIG. 3 – hence suggesting a first battery connector comprising a wired battery connector; wireless charging ([0045], line 21) suggests a wireless battery connector);
a first alternating current (AC) power source connector, the first AC power source connector comprising at least one of: a wired AC power source connector or a wireless AC power source connector (computing device 102 can be a gaming system, a desktop computer, a portable computer, a tablet or slate computer, a handheld computer such as a PDA, a cell phone, a set-top box, a wearable device and the like ([0018], lines 1-7) – hence suggesting a first AC power source connector for connecting an AC power source to computing device 102 for charging the batteries of computing device 102 because it was known in the art prior to the effective filing date of the claimed invention for one or more of a gaming system/desktop computer/portable computer/tablet or slate computer/handheld computer/cell phone/set-top box/wearable device to comprise an AC power source connector for connecting an AC power source to the one or more of the gaming system/desktop computer/portable computer/tablet or slate computer/handheld computer/cell phone/set-top box/wearable device to charge the batteries of the one or more of the gaming system/desktop computer/portable computer/tablet or slate computer/handheld computer/cell phone/set-top box/wearable device; first AC power source connector comprises at least one of a wired AC power source connector or a wireless AC power source connector because it was known in the art prior to the effective filing date of the claimed invention for one or more of a gaming system/desktop computer/portable computer/tablet or slate computer/handheld computer/cell phone/set-top box/wearable device to comprise at least one of a wired AC power source connector or a wireless AC power source connector for connecting the AC power source to the one or more of the gaming system/desktop computer/portable computer/tablet or slate computer/handheld computer/cell phone/set-top box/wearable device to charge the batteries of the one or more of the gaming system/desktop computer/portable computer/tablet or slate computer/handheld computer/cell phone/set-top box/wearable device; [0028], lines 10-11 further suggest a wired power source connector);
a first battery connected to the first battery connector (battery 310 is connected to switching element 312 in FIG. 3);
wherein the memory storage device stores computer-executable instructions, which, when executed by the processing hardware, cause the processing hardware to ([0085]):
obtain, from the memory storage device, history of usage data comprising at least one of: indicium of a prior connection action directed to the first battery connector or indicium of a prior connection action directed to the first AC power source connector, wherein a connection action comprises at least one of: a connection or a disconnection ([0045], “if it is currently 1 pm and the past usage behavior indicates that a charging source is typically available to charge a first energy storage device, but not a second energy storage device from 2 pm – 3 pm every weekday”; “past usage behavior” suggests history of usage data that is inherently stored in a memory storage device; “past usage behavior indicates that a charging source is typically available to charge a first energy storage device, but not a second energy storage device from 2 pm – 3 pm every weekday” suggests a first energy storage device connector connected to a charging source from 2 pm – 3 pm every weekday for charging the first energy storage device from 2 pm – 3 pm every weekday, and the first energy storage device connector not connected to the charging source at times other from 2 pm – 3 pm every weekday; energy storage devices include battery cells ([0028], lines 6-7));
generate, based on the obtained history of usage data, a prediction of a future connection action, the future connection action being directed to at least one of the first battery connector or the first AC power source connector ([0045], “if it is currently 1 pm and the past usage behavior indicates that a charging source is typically available to charge a first energy storage device, but not a second energy storage device from 2 pm – 3 pm every weekday” suggests a first energy storage device connector being predicted to be connected to a charging source from 2 pm – 3 pm every weekday for charging the first energy storage device from 2 pm – 3 pm every weekday, and the first energy storage device connector not connected to the charging source at times other from 2 pm – 3 pm every weekday; energy storage devices include battery cells ([0028], lines 6-7)); and
select a first portion of the first battery to provide, to the computing device, more power than a second portion of the first battery, the selecting being based on the prediction of the future connection action directed to the at least one of the first battery connector or the first AC power source connector ([0045], the power ratio estimator can select or set the power ratio so that power is drawn from the first energy storage device rather than the second energy storage device because it is known that the first energy storage device can be recharged in the near future; first portion of the first battery corresponds to first energy storage device and second portion of the first battery corresponds to second energy storage device; energy storage devices include battery cells ([0028], lines 6-7)).
As per claim 27, the claim generally corresponds to claim 21 and is rejected on the same basis.
As per claim 28, Badam teaches the selecting being further based on dynamic system criteria of the computing device, the dynamic system criteria changing during operation of the computing device ([0040], lines 6-10; [0061], lines 5-9).
 As per claim 29, the claim generally corresponds to claim 21 and is rejected on the same basis.
As per claim 30, Badam teaches the history of usage data further comprising location history of the computing device, and the prediction of the future connection action being further based on a current location of the computing device and the location history ([0034], last 13 lines; [0045], last 11 lines; [0050], last 5 lines).
As per claim 31, Badam does not teach the selecting being further based on temperatures within one or more thermal zones of the computing device.  It was however known in the art prior to the effective filing date of the claimed invention to select an energy storage device that is not in hot thermal zone to provide power to the computing device to maintain thermal stability.  It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention for selecting an energy storage device to provide power to the computing device being based on a thermal zone that is not hot to maintain thermal stability - hence selecting an energy storage device to provide power to the computing device being based on temperatures within one or more thermal zones that are not hot – because temperatures within one or more thermal zones would indicate whether the one or more thermal zones are hot.  Note that Badam teaches energy storage devices including battery cells ([0028], lines 6-7));

Response to Arguments
Applicant’s arguments with respect to the pending claim have been considered but are moot in view of the new ground of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 9, 2022